Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 5/25/22 have been fully considered but they are not persuasive.
Applicant incorporated previously indicated allowable subject matter, but previous claim 22 was substantially broader in scope than previous claims 1 and 11. The previously indicated allowable subject matter was not previously considered in combination with claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 24, 26, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5272681) in view of Schiefele (US 5638340).
With regard to claim 22 Lee discloses a method for monitoring events, comprising: providing a device having an electromagnetic configuration (32 figure 1), wherein an electromagnetic force is produced in the electromagnetic configuration to suspend the marker and move the marker at a constant or variable speed about or around the outer portion of a housing (22, 23 figure 1); and engaging the device in order to move the marker about the housing such that the movement of the marker correlates or identifies an event (i.e. “12” noon or midnight figure 1).
Lee does not teach the claimed:
Electromagnetic configuration has an oscillation assembly comprising an electromagnet and a levitation driver capable of driving the electromagnetic with a control signal to generate a controlled levitating magnetic field.
Lee does teach providing controlled levitation using magnetic fields 22 figure 5.
Schiefele discloses Electromagnetic configuration has an oscillation assembly comprising an electromagnet (title, abstract, claim 1, figure 1) and a levitation driver capable of driving the electromagnetic with a control signal to generate a controlled levitating magnetic field (title, abstract, claim 1, figure 1).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Lee’s device with an electromagnetic configuration that has an oscillation assembly comprising an electromagnet and a levitation driver capable of driving the electromagnetic with a control signal to generate a controlled levitating magnetic field, as taught by Schiefele. The reason for doing so would have been to provide remove electromagnetic control of Lee’s magnetic elements, their levitation, and relative position to achieve variations in aesthetic control as well as selective driving thereof, as taught by Schiefele.

With regard to claim 24 Lee and Schiefele teach the method of claim 22, wherein the marker is disposed in relation to the indicia such that the indicia together with the marker signals the scheduled time that the particular event is to occur (figure 1; i.e. “12” noon or midnight).

With regard to claim 26 Lee and Schiefele teach the method of claim 22, further comprising displaying time or date on the device (figure 1).

With regard to claim 29 Lee and Schiefele teach the method of claim 22, wherein the device visually reveals a time for a predetermined event (i.e. noon figure 1).

Claims 25, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5272681) in view of Schiefele (US 5638340) in further view of Misaki (US 2017/0176952).

With regard to claim 25 (depends from claim 22) Lee does not disclose wherein the movement of the marker is operatively connected to a smart device. Misaki teaches a movement of the marker is operatively connected to a smart device. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Lee’s system to communicate with a wireless smartphone, as taught by Misaki, to facilitate control. The reason for doing so would have been to allow a user to control the system with a wireless smartphone as taught by Misaki.

With regard to claim 28 (depends from claim 22) Lee does not disclose the claimed: a Bluetooth link operatively connected to the device to a smart device.

Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5272681) in view of Schiefele (US 5638340) in further view of Goldson (US 5943298)
With regardto claim 27, depends from claim 22 Lee does not disclose the claimed: placing the device at
an angle between 30 and 90 degrees from the horizontal. Goldson teaches a frame to tilt the display for
a user to view in angles higher than 30 degrees — figure 1.

At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in
the art to configure Lee’s system with a stand capable of an angle greater than 30 degrees as taught by
Goldson.

Allowable Subject Matter
Claims 1, 2, 4, 7, 8, 10, 11, 15 ,17, 18, 19, 20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





6-15-22
/SEAN KAYES/Primary Examiner, Art Unit 2844